Evans, Judge.
Defendant was convicted of burglary and aggravated assault, and sentenced to serve nine years on each charge, *693the sentences to run concurrently. Motion for new trial was denied, and defendant appeals. Held:
Submitted February 3, 1976
Decided February 17, 1976.
King, Phipps & Associates, Herbert E. Phipps, for appellant.
William S. Lee, District Attorney, Loring A. Gray, Jr., Daniel MacDougald, III, Assistant District Attorneys, for appellee.
1. A building was burglarized. The owner found the defendant in a back room of the building. Defendant was armed. A struggle ensued and defendant was subdued and arrested. Items of personal property belonging to the wife of the building owner (and which had been left in the building) were found on his person when searched.
The evidence was ample to support the verdict of conviction of burglary. See Code § 26-1601; Bridges v. State, 123 Ga. App. 157 (179 SE2d 685).
2. Defendant makes no argument as to the charge of aggravated assault, but he only argues the issue of whether or not the evidence was sufficient to support the charge of burglary.
Accordingly, the judgment is affirmed.

Judgment affirmed.


Pannell, P. J., and Marshall, J., concur.